*191MEMORANDUM **
Reyna Mireya Barrera Aragon, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals denying her motion to reconsider the BIA’s initial decision summarily affirming the immigration judge’s denial, as numerically barred, of petitioner’s second motion to reopen the underlying denial of her application for cancellation of removal.
Petitioner has waived any challenge to the BIA’s order, denying her motion to reconsider, by failing to raise any arguments related to the BIA’s dispositive determination that petitioner failed to identify a material factual or legal error in its prior decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.